DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 07/28/2021.
Applicant’s cancelation of claims 1-10, 12-13, 16, and 19 is acknowledged and require no further examining.  Claim 11, 14-15, 17-18, and 20-23 are pending and examined below.
Upon further consideration, a new ground(s) of rejection is made in view of the reference Files et al. (8826959).  Due to the introduction of new rejections, this action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 14-15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Sargin (2013/0031875) in view of references Ikeda (3982376), Pierson et al. (1998287), Eburn, Jr. et al. (3861123) (referred to as Eburn), and Files et al. (8826959).
Regarding claim 11, Sargin discloses a packaging machine for sealing a paper packaging bag (100), 
wherein the paper packaging bag has two surfaces that are opposed each other in a depth direction, 
wherein an adhesive region (600, 602) is provided on the front surface of the paper packaging bag (100) and no adhesive is on the back surface of the paper packaging bag
wherein said machine comprising a sealing device comprising: 
a clamp forming part (500); 
a fold guide (606); 
a heater (400); and
a clamp sealing part (1200),
wherein the clamp forming part is configured to form a fold line (206) in the adhesive region (600, 602),
wherein the heater (400) has a hot air supply block (700) through which a hot air blows,
wherein the hot air supply block (700) is disposed below the first under face to blow the hot air toward the first under face such that the upper region folded at 90° is heated with the hot air while carried under the first under face,
wherein the clamp sealing part (1200) arranged downstream side from the folding guide (606),

wherein one of the pair of clamping bodies (1202, 1204) being at the front side and the other being at the back side such that the clamping bodies (1202, 1204) press the upper region, which has been folded at 180° and the remaining region and seal these regions.
(Figure 1, 3, 5-8, 11 and Page 4 paragraph 39, 43, 44, Page 5 paragraph 53, 54, 56, Page 6 paragraph 66, Page 7 paragraph 67)
However, Sargin does not disclose a pair of grips, a first fold guide, and a second fold guide, wherein a first inclined length is smaller than a first under length, wherein a second inclined length is longer than the first inclined length, and do not explicitly disclose the clamp forming part comprising a protrusion streak and a recessed streak.
Ikeda disclose an apparatus for filling and sealing a bag (a), wherein the apparatus comprises gripping members (79, 80) that grip the lateral sides of the bag (a), and wherein the gripping members are attached to a moving body (50, 51, 54) that intermittently moves the gripping members (79, 80) along a carrying path. (Figure 5, 27 and Column 3 lines 24-29, Column 4 lines 33-36, 50-54)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Sargin by incorporating the gripping members and moving block as taught Ikeda, since column 2 lines states such a modification would allow the apparatus to smoothly grip, transfer, and release the bags without damaging the bags.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the clamp forming part of Sargin by incorporating the protrusion streak (62) and the recessed streak (63) at taught by Pierson et al., since page 5 column 2 lines 65-68 of Pierson et al. states such a modification would allow for smooth folding of the bag.
When modifying the clamp forming part by incorporating the protrusion streak and a recessed streak, the person of ordinary skill in the art would have the protrusion streak and a recessed streak situated above the grippers.
Eburn disclose a bag closure apparatus comprising: a first fold guide (see figure 4 below); and a second fold guide (see figure 4 below),
wherein the first fold guide (see figure 4 below) comprises a first inclined face (see figure 4 below) and a first under face (see figure 4 below),
wherein the first inclined face (see figure 4 below) has a back edge (see figure 4 below) and a front edge (see figure 4 below),
wherein the first included face is configured to fold the upper region from 0° toward the front side up to 90°,
wherein the first under face (see figure 4 below) is in a flat plane extending horizontally and facing downward and positioned at the same height as the fold line,

wherein the second inclined face (see figure 4 below) is arranged lower than the first inclined face (see figure 4 below) and configured to fold the upper region from 90° up to 180°,
wherein the second side face (see figure 4 below) is in a flat plane, arranged in parallel to face the remaining region of the adhesive region and positioned at eh frond side.
(Figure 4, 5A-5F and Column 5 lines 55-67, Column 6 lines 1-4, 10-14)
[AltContent: arrow][AltContent: textbox (First Under Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Side Face)][AltContent: textbox (Second Inclined Face)][AltContent: arrow][AltContent: textbox (Most-downstream Point)][AltContent: arrow][AltContent: textbox (Back Edge)][AltContent: arrow][AltContent: textbox (Front Edge)][AltContent: arrow][AltContent: textbox (First Inclined Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Fold Guide)][AltContent: textbox (First Fold Guide)][AltContent: ][AltContent: ][AltContent: textbox (Eburn, Jr. et al.)]
    PNG
    media_image1.png
    572
    616
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fold guide 
Sargin disclose the heater is situated in the middle of the fold guide.  When modifying Sargin by incorporating the first fold guide and second fold guide as taught by Eburn, the person of ordinary skill in the art would have the heater situated between the first and second fold guide, and the first under face would be sized to fit above the top surface of the heater.  When situating the heater between the first fold guide and second fold guide and having the first under face sized to fit above the top surface of the heater, the first under face is interpreted to have an upstream under face and a downstream under face.
Files et al. disclose sealing system comprising: a first fold guide (46) including a first inclined length (see figure 7 below) and a first under length (see figure 7 below); and a second fold guide (47) including a second inclined length (see figure 8 below), wherein the first incline length is smaller than the first under length, and wherein the first incline length is smaller than the second inclined length. (Figures 7-8 and Column 5 lines 52-59, Column 6 lines 4-8, 23-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified first guide and second guide of Sargin and Ebum by incorporating the first inclined length to be smaller than the first under length and the second inclined length as taught by Files et al., since column 13 lines 50-56 of Files et al. states such a modification would allow the bag to be heated to the desired temperature without reaching a softening temperature.

[AltContent: textbox (Second Inclined Length)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Inclined Length)][AltContent: textbox (First Under Length)][AltContent: ][AltContent: textbox (Files et al.)][AltContent: textbox (Files et al.)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    416
    678
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    431
    638
    media_image3.png
    Greyscale

Regarding claim 14, Sargin disclose the pair of clamping bodies roller driven belts which pinch opposite sides of the bag. (Page 7 paragraph 67)  This implies the clamping bodies comprise rollers that applies presser to opposite sides of the bag.
Therefore, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. is interpreted to disclose the paired of clamping bodies comprises a pair of presser rollers.
Regarding claim 15, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. disclose the packaging machine is configured to: 
form the fold line (Sargin – 206) on the paper packaging bag (Sargin – 100);
melt the sealing adhesive agent (Sargin – 600, 602) on the paper packaging bag (Sargin – 100);
widthwise fold a vicinity of the bag mouth of the paper packaging bag (Sargin – 100); and
clamp the paper packaging bag (Sargin – 100) from a front and back thereof, thereby pressure bonding the paper packaging bag.
(Sargin – Figures 5-6, 11 and Page 5 paragraph 53, 54, 55, Page 7 paragraph 67)
Regarding claims 17, Files et al. shows the first under length (see figure 7 above) about 4 times longer than the first inclined length (see figure 7 above). (Figure 7)  Files 
However, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. do not disclose the first inclined length is ranged from 20% to 40% with respect to the first under length.
It would have been obvious to the person of ordinary skill in the art to have change the lengths of the first inclined face and the first under face, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]
Therefore, it would have been prima facie obvious to modify Sargin, Ikeda, Pierson et al., Eburn, and Files et al. to obtain the invention as specified in claims 17 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claims 18, Sargin shows the bag length being longer than the length of top surface (702) of the hot air supply block (700). (Figure 6)
Files et al. disclose the bag heated to a desired temperature high enough to provide heat seal temperature and yet not so high so as to cause the bag to reach a softening temperature, and various factors of the system can be adjusted in order to achieve the desired temperature. (Column 13 lines 50-60)

It would have been obvious to the person of ordinary skill in the art to have change the lengths of the first under face, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]
Therefore, it would have been prima facie obvious to modify Sargin, Ikeda, Pierson et al., Eburn, and Files et al. to obtain the invention as specified in claims 18 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claims 20, Sargin shows the bag length being longer than the length of the portion of the fold guide (606) downstream of the hot air supply bock (700). (Figure 6)
Files et al. disclose the bag heated to a desired temperature high enough to provide heat seal temperature and yet not so high so as to cause the bag to reach a softening temperature, and various factors of the system can be adjusted in order to achieve the desired temperature. (Column 13 lines 50-60)
However, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. do not disclose the first under length is ranged from 40% to 70% with respect to the bag length.
It would have been obvious to the person of ordinary skill in the art to have change the lengths of the second inclined face, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]

Regarding claim 21, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. disclose the first inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the front with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4) 
Regarding claim 22, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. disclose the second inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the back with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4)
Regarding claim 23, Sargin modified Ikeda, Pierson et al., Eburn, and Files et al. disclose the first inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the front with respect to the depth of the bag; and

wherein the second inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the back with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4) 

Response to Arguments
Applicant’s cancelation of claims 1-10, 12-13, 16, and 19 is acknowledged and require no further examining.  Claim 11, 14-15, 17-18, and 20-23 are pending in the application.
Upon further consideration, a new ground(s) of rejection is made in view of the reference Files et al. (8826959).  Due to the introduction of new rejections, this action is made NON-FINAL.

In response to the arguments of the objections towards the Drawings, in view of the arguments, Examiner withdraws the Drawing objections.

In response to the arguments of the objections towards the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.



In response to the arguments of the rejections under 35 U.S.C. 112(d), in view of the amendments to the Claims, Examiner withdraw the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Sargin (2013/0031875) modified by references Ikeda (3982376), Pierson et al. (1998287), and Eburn, Jr. et al. (3861123), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Files et al. (8826959)
Applicant states:
First, Eburn might disclose first inclined face for folding a packaging bag from 0° to 90° and a second inclined face for folding it from 90° to 180°.  It is, however, noted that Eburn fails to disclose the downstream under face (28c) that is not inclined (or flat and horizontal arranged between the first and second inclined faces.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Eburn is not relied upon for the teaching of a downstream under face that is not inclined.  Eburn is relied upon for the teaching of: a first fold guide with a first inclined 
Sargin is relied upon for the teaching of a heater situated in the middle of the fold guide, wherein the heater has a flat and horizontal top surface.
When modifying Sargin in view of Eburn, the heater is interpreted to be situated between the first fold guide and the second fold guide, thereby defining the downsteam under face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 3, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731